Case 4:20-cv-09117-DMR Document 1-1 Filed 12/17/20 Page 1 of 3




            Exhibit A to Complaint

US Right to Know v. United States Department of Education
               Case No. 3:20-cv-9117
          Case 4:20-cv-09117-DMR Document 1-1 Filed 12/17/20 Page 2 of 3




July 6, 2020

U.S. Department of Education
Office of the Executive Secretariat
400 Maryland Ave., SW, LBJ 7W104
Washington, DC 20202-4500
Attn: FOIA Service Center

VIA e-mail: EDFOIAManager@ed.gov

        RE:     Freedom of Information Act Request

Dear FOIA Officer:

This is a request under the Freedom of Information Act, 5 U.S.C. § 552, et seq, to the United States
Department of Education (“ED”) pertaining to records recently obtained by ED from the University of
Texas’ Medical Branch (UTMB) at Galveston under Section 117 of the Higher Education Act of 1965 (20
U.S.C. § 1011f).

For this FOIA request, we are specifically seeking copies of the following records cited in the April 24,
2020 letter from the ED Office of the General Counsel to the UT System’s Chancellor:

    1. Each gift or donation agreement, contract, and/or conditional gift or donation agreement or
       contract to which UTMB and the Wuhan Maximum Containment Laboratory (MCL), the Wuhan
       Institute of Virology, or the Chinese Academy of Sciences are parties.

    2. A complete list identifying and providing the last known contact information for UTMB’s faculty
       and staff (including full and part time employees and contractors) involved in the
       administration, direction, or scientific and/or other research cooperation, fund raising, or any
       other efforts involving the Wuhan MCL, the Wuhan Institute of Virology, or the Chinese
       Academy of Sciences.

    3. All records (including but not limited to emails and true copies of contracts and/or gift or
       donation agreements) of, regarding, or relating to the Wuhan MCL, the Chinese Academy of
       Sciences, Wuhan and MCL researcher Shi Zhengli or Shi Zheng-Li.

The relevant time frame for the above records is from January 1, 2012 through the present.

The scope of the search should encompass all individual hard drives, shared drives, e-mail accounts
and/or communication devices (including personal e-mail accounts and communication devices) that
would be reasonably likely to maintain responsive records.

We request that you disclose the listed documents and materials as they become available to you,
without waiting until all the documents have been assembled.
          Case 4:20-cv-09117-DMR Document 1-1 Filed 12/17/20 Page 3 of 3



If documents are denied in whole or in part, please specify which exemption(s) is (are) claimed for each
passage or whole document denied. Give the number of pages in each document and the total number
of pages pertaining to this request and the dates of documents withheld. We request that excised
material be "blacked out" rather than "whited out" or cut out and that the remaining non-exempt
portions of documents be released as provided under the Freedom of Information Act. Please send a
memo (with a copy or copies to me) to the appropriate unit(s) in your office to assure that no records
related to this request are destroyed.

Please advise of any destruction of records and include the date of and authority for such destruction.
As we expect to appeal any denials, please specify the office and address to which an appeal should be
directed.

U.S. Right to Know is requesting a waiver of or, at a minimum, a reduction in fees related to this request.
We are a 501(c)(3) nonprofit research organization based in Oakland, California. As a public interest
organization, we have no commercial interest in the records that are the subject of this FOIA request
and would derive no financial benefit from their disclosure. Our research has been featured many times
in newspapers such as New York Times and The Guardian, as well as in medical and public health
journals such as BMJ. As with our prior work, we intend to disseminate newsworthy information to the
general public by way of academic or media articles, or fact sheets, relying upon any records released in
response to this FOIA request. These records, which are not publicly available at present, may shed light
on the potential origins of the SARS-CoV2 virus as well as on interactions between U.S. biosafety
facilities and their employees, operating both within the U.S. and abroad, with entities linked with the
Wuhan MCL, Wuhan Institute of Virology and the Chinese Academy of Sciences. Such disclosure is in the
public interest because it is likely to contribute to the public’s understanding of the extent to which U.S.
taxpayer dollars and resources might be facilitating dual use research of concern on coronaviruses and
other dangerous pathogens in China. Further, documentation of such influence is important, and is in
the public interest because it concerns how the U.S. public’s resources are allocated, whether or not
they are being wasted or squandered, and whether the public interest is being served.

We ask, if fees are assessed, that they not exceed $25 without first contacting our office for
authorization.

Please send the documents electronically in PDF format to Sainath Suryanarayanan at
sainath@usrtk.org.

Please call, rather than write Gary Ruskin, if there are any questions or if you need additional
information. He can be reached at (415) 944-7350.

Thank you for your help in filling this FOIA request.

Sincerely,




Gary Ruskin                                       Sainath Suryanarayanan
Executive Director                                Researcher
